Citation Nr: 1213315	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active service from December 1972 to December 1974.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a September 2006 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  While stationed at the United States Army Garrison Hunter Liggett, the appellant has asserted that he was the subject of an attempted sexual assault by another soldier. 

2.  Following the attempted sexual assault, the appellant began drinking and using illicit drugs, his performance of military duties deteriorated, and he was the subject of at least one military criminal action.  

3.  The appellant has been diagnosed as suffering from PTSD and a VA doctor has indicated that the attempted sexual assault was a stressor that contributed to produce the disorder. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD was incurred in or aggravated by the appellant's military service.  38 U.S.C.A. §§ 1101, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of service connection. 

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The appellant contends that while stationed at the US Army Garrison Hunter Liggett in Southern California, a fellow soldier attempted to sexually assault him.  He has stated that while he was sleeping, another soldier stole into his bed and attempted to rape the appellant.  The appellant contends that he fought off his assailant and prevented the soldier from further sexually assaulting him.  He reports that as a result of this incident, he gradually began drinking to excess and using illegal drugs.  It was further suggested that this downward spiral of abuse led to poor job performance and disciplinary problems until he was discharged from the service.  He avers that this incident has produced nightmares and depression.  In summary, the appellant, along with his representative, has claimed that this incident was an extremely stressful situation which, in turn, led to the development of PTSD, from which the appellant now suffers. 

With respect to PTSD, eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations: 

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.l25(a); 

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and 

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 

38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the service member's service, the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002). 

If the claimed stressor is related to combat, service department evidence that the service member engaged in combat or that the service member was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor.  38 C.F.R. § 3.304(t) (2011).  

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the Court took judicial notice of the mental health profession's adoption of the DSM-IV in May 1994 (first printing) and its more liberalizing standards to establish a diagnosis of PTSD, specifically, a change from an objective "would evoke. . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD, to a subjective standard - would a person's exposure to a traumatic event and response involving intense fear, helplessness, or horror.  Hence, the Court noted that a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997). . 

For the purposes of establishing service connection, a stressor is an event experienced by the service member during active service that is outside the range of normal human experience and that would be markedly disturbing to almost anyone.  Examples of such events are experiencing an immediate threat to one's life, or witnessing another person being seriously injured or killed.  It is the distressing event, rather than the mere presence in a "combat zone" that may constitute a valid stressor for the purposes of supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Relative to PTSD, if the evidence shows that the service member was engaged in combat with the enemy and the claimed stressor was related to combat, no further development for evidence of a stressor is necessary.  If the claimed stressor is not related to combat with the enemy, a history of a stressor as related by the service member is, in itself, insufficient.  Service records must support the assertion that the service member was subjected to a stressor of sufficient gravity to evoke the symptoms in almost anyone.  Thus, the existence of a recognizable stressor or accumulation of stressors must be supported.  It is important that the stressor be described as to its nature, severity, and date of occurrence.  Manual M21-1, Part VI, para. 7 .46(e),(f) (Dec. 21, 1992). 

Additionally, with regard to the second criterion, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether the service member "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where it is determined, through recognized military citations or other supportive evidence, that the appellant was engaged in combat with the enemy and the claimed stressors are related to such combat, the appellant's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the appellant's testimony is found to be 'satisfactory,' e.g., credible, and 'consistent with the circumstances, conditions, or hardships of [combat] service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2011). 

Additionally, in Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5). 

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following:  If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011). 

The appellant had two years of active service in the US Army from 1972 to 1974.  He did have "foreign" service, but that service was in Korea.  He not serve in a hazardous duty area nor was he fired upon by an enemy combatant.  The appellant's military occupational specialty was that of an armorer and unit supply specialist.  His DD Form 214 is negative for any valour awards and decorations.  The record also does not show that the appellant fired his personal weapon at the enemy such that he might have been awarded a Combat Infantryman Badge or a similar award from the Army. 

As reported, the appellant has stated that he was the subject of an attempted assault while in service.  Yet, he also has admitted that he had not told anyone of the assault. 

The appellant's principal claimed stressor has nothing to do with combat per se or being fired upon by the enemy.  The service evidence does not show that the appellant was awarded a personal decoration for valourous service.  The stressor is not related to the service member being in a war zone or hostile territory.  The stressor does not involve the service member being in an area that may or may not have received rocket or mortar fire. 

The appellant has admitted that around the same time that this purported assault occurred, he began drinking and he also started using all type of illegal drugs.  In other words, he has admitted to willful misconduct and he has also insinuated that his interest in service in the US Army diminished after this incident. 

Nevertheless, a review of the available medical treatment records reveals that the appellant did not start to receive treatment until shortly prior to his submission of his claim for VA benefits.  Yet, it is also noted that numerous VA health care providers have diagnosed the appellant as suffering from PTSD.  Of particular interest is a VA doctor's opinion, dated January 2009, which states that the stressful event that resulted in the development of PTSD occurred during the summer of 1974 while the appellant was on active duty.  The examiner further stated the appellant had been able, over the years and since the incident, to suppress the memories of the condition but when he started to receive treatment for other disabilities and disorders, the manifestations of the underlying psychiatric disorder began to blossom and develop.  Also, it is indicated, after a review of the available service records, that the appellant's behavioral changes started around the time that the attempted sexual assault occurred. 

In determining whether evidence submitted by an appellant concerning a sexual assault is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  See also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory, and his reactions when he has recited his account of the sexual assault has suggested that the appellant experienced, at least in his mind, a horrendous act.  The Board finds that the appellant's statements pertaining to the personal assault and subsequent behavioral changes are credible, probative, and add weight to the overall claim. 

There is a current diagnosis of PTSD, which medical evidence links, at least in part, to the inservice stressor of an attempted sexual assault of the appellant by another service member.  In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Medical evidence that refutes the appellant's current PTSD diagnosis and the etiology of the condition has not been given or proffered.  Accordingly, the evidence of record is at least in equipoise and service connection for a psychiatric disorder - PTSD - is granted. 


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


